Exhibit 99.1 FINANCIAL INFORMATION Financial Statements. WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES CONDENSED COMBINED BALANCE SHEETS (In Thousands) June 28, December 28, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash equivalents Accounts and notes receivable Inventories Prepaid expenses and other current assets Deferred income tax benefit Advertising funds restricted assets Total current assets Restricted cash equivalents Investments Properties Goodwill Other intangible assets Deferred costs and other assets Total assets $ $ LIABILITIES AND INVESTED EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Advertising funds restricted liabilities Total current liabilities Long-term debt Due to Wendy’s/Arby’s Deferred income Deferred income taxes Other liabilities Invested equity: Member interest, $0.01 par value; 1,000 shares authorized, issued and outstanding - - Equity investments Accumulated deficit ) ) Advances to Wendy’s/Arby’s ) ) Accumulated other comprehensive loss ) ) Total invested equity Total liabilities and invested equity $ $ See accompanying notes to unaudited condensed combined financial statements. 1 WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES CONDENSED COMBINED STATEMENTS OF OPERATIONS (In Thousands) Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, (Unaudited) Revenues: Sales $ Franchise revenues Costs and expenses: Cost of sales General and administrative Depreciation and amortization Impairment of long-lived assets Facilities relocation and restructuring ) Other operating expense (income), net - ) Operating profit Interest expense ) Other income (expense), net 77 ) Income before income taxes Provision for income taxes ) Net income $ See accompanying notes to unaudited condensed combined financial statements. 2 WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES CONDENSED COMBINED STATEMENTS OF CASH FLOWS (In Thousands) Six Months Ended June 28, June 29, (Unaudited) Cash flows from continuing operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by continuing operating activities: Depreciation and amortization Net receipt of deferred vendor incentive Impairment of long-lived assets Write-off and amortization of deferred financing costs Non-cash rent expense 28 Share-based compensation provision Equity in earnings in joint venture ) - Distributions received from joint venture - Other operating transactions with Wendy’s/Arby’s ) ) Deferred income tax benefit, net ) Other, net ) Changes in operating assets and liabilities: Accounts and notes receivable ) Inventories Prepaid expenses and other current assets ) Accounts payable, accrued expenses and other current liabilities ) ) Net cash provided by continuing operating activities Cash flows from continuing investing activities: Capital expenditures ) ) Proceeds from dispositions 80 Cost of acquisitions, less cash acquired - ) Other, net ) Net cash used in continuing investing activities ) ) Cash flows from continuing financing activities: Proceeds from long-term debt Repayments of long-term debt ) ) Deferred financing costs ) - Other, net - Net cash (used in) provided by continuing financing activities ) Net cash provided by (used in) continuing operations before effect of exchange rate changes on cash ) Effect of exchange rate changes on cash - Net cash provided by (used in) continuing operations ) Net cash provided by discontinued operations - 3 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited condensed combined financial statements. 3 WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES CONDENSED COMBINED STATEMENTS OF CASH FLOWS
